Citation Nr: 1106371	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the lumbosacral 
strain; rated 10 percent disabling prior to June 16, 2009, and 
rated 20 percent disabling thereafter.   

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

3.  Entitlement to an effective date earlier than June 13, 2008 
for the grant of service connection for limited motion left 
ankle, status post surgery associated with bilateral pes planus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to June 1983 
in the Air Force and from February 1986 to November 1995 in the 
Army. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2007 and September 2008 rating decisions 
issued by the RO.  The Veteran testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in October 2010.

The issue of an increased rating in excess of 50 percent 
for the PTSD has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the 
Veteran notified the Board of his intent to withdraw his appeal 
regarding the issue of an increased rating for the lumbosacral 
strain from appellate consideration.

2.  The bilateral pes planus has been productive of a disability 
picture more nearly approximated by severe symptoms, with 
pronation and pain on manipulation.  

3.  The Veteran is shown to have filed his claim for service 
connection for the ankle disability on October 8, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal, regarding the issue 
of an increased rating for the lumbosacral strain, by the 
appellant (or his or her authorized representative) have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).

2.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for the assignment of a 30 percent evaluation, but 
not higher, for the bilateral pes planus have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a including 
Diagnostic Code 5276 (2010).

3.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for the assignment of an effective date of October 
8, 1996, but no earlier, for the grant of service connection for 
the left ankle disability have been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.303, 3.304, 
3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in May 2007, and July 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned rating for the bilateral pes planus in a notice 
of disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the noted 
letters.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.



Lumbosacral Strain

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  During the 
October 2010 hearing, before a final decision was promulgated by 
the Board, the Veteran notified the Board that he wished to 
withdraw his appeal regarding the issue of entitlement to an 
increased rating for the lumbosacral strain.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration in this regard.  Accordingly, the Board does not 
have jurisdiction to review this issue on appeal and it is 
dismissed.

Bilateral Pes Planus

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is file until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation 
and use of the feet, bilateral or unilateral
10

Mild: symptoms relieved by built-up shoe or arch support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010)

Factual Background and Analysis

In a July 1997 rating decision, the RO granted service connection 
for bilateral pes planus and assigned a 10 percent rating for the 
service-connected disability, effective November 26, 1995, the 
day following the Veteran's separation from service.  In May 
2007, the Veteran filed his current claim for increase.  In the 
appealed October 2007 rating decision, the RO denied his claim 
for increase.

VA treatment records document the Veteran's reported complaints 
and treatment for his bilateral pes planus disability.

In an April 2006 VA podiatry note, the Veteran complained of a 
six-year history of worsening bilateral foot pain (left foot 
worse than right foot).  The foot pain was worse in the morning.  
In this regard, the Veteran complained "my whole foot hurts when 
I get out of bed, both of them."  His custom orthotics offered 
little relief.

On objective examination, he wore sneakers with custom orthotics 
in place.  Concerning the feet, there was no swelling, 
bilaterally and he was non tender to palpation at the right heel 
and plantar fascia.  He had tenderness to palpation at the left 
heel.  There was a noted surgical scar at the left lateral 
maleolus area.  There was decreased arch height, bilaterally; 
full range of motion at the ankle, bilaterally, with pain on the 
left ankle; and, a small scar on the lateral left ankle in the 
sinus tarsi area consistent with prior surgery.  It was noted 
that a February 2006 VA X-ray report showed mild hallux valgus 
deformity of the great toes; otherwise, examination was 
unremarkable.  There was little change in comparison to previous 
x-ray report in 2005.  A 1.5 cm metallic spring like hardware or 
screw bit was observed in the left foot.  At the conclusion of 
the examination, the diagnoses were chronic foot pain and pes 
planus with stable sinus tarsi implant.  It was determined that 
the Veteran needed new orthotics.  The examiner indicated that 
some of the foot pain may be related to the Veteran's back pain.

May 2006 VA podiatry notes document the Veteran's casting and fit 
of new orthotics.  In an August 2006 VA podiatry note, the 
Veteran complained of painful heels, left worse than right.  He 
reported that his recently prescribed custom orthotics provided 
some relief for a period of time but the heel pain had worsened 
again.  Objectively, he wore lace up sneakers and custom 
orthotics.  He had pain on palpation in the central calcaneus of 
the left heel.  There was no pain on lateral compression 
bilaterally.  There was decreased arch height bilaterally.  He 
had normal range of motion of the bilateral ankle joints; 
however, he did have mild pain in the left ankle with 
dorsiflexion and plantar flexion.  The diagnosis was plantar 
fasciitis.  The Veteran was advised to purchase straight last 
sneakers.  He was injected in the left heel with 5cc of 
dexamethasone and .5cc of 1 percent lidocaine.  He was given a 
left elastic ankle brace and instructed to ice his heels twice 
daily.  He was instructed on range of motion exercises and 
prescribed naprosen for 10 days.  He was to return to the clinic 
for follow-up in two months.

In a January 2007 VA podiatry note, the Veteran complained of 
chronic bilateral foot pain.  He was prescribed custom orthotics 
and was three years status post surgical procedure on the left 
foot.  He described the pain level before the orthotics as 6/10; 
subsequent to the prescription of orthotics, the described pain 
level was 4/10.  He ambulated in sneakers in good repair with the 
custom orthotics.

On physical examination, his feet were without hammertoes or 
bunion deformity.  There was no decrease in medial longitudinal 
arch upon standing.  Subtalar joint range of motion increased in 
direction of supination, right greater than left.  First 
metaphlangeal joint and ankle joint ranges of motion were within 
normal limits.  X-ray reports of the bone and joints were within 
normal limits.  The examiner concluded that the objective and 
radiographic findings were not consistent with the pain the 
Veteran described.

During a September 2007 VA examination, the Veteran complained of 
progressively worsening symptoms associated with his flat feet.  
Rest, elevation, applying cold to the area and the surgery 
provided partial relief of the symptoms; medication provided no 
relief; and, custom orthotics provided minimal relief.  He 
complained of pain, heat, redness, stiffness, fatigability, 
weakness and lack of endurance in the feet bilaterally; he had no 
complaints of swelling.  He rated the foot pain as 5/10.  He 
reported flare-ups of foot joint disease that occurred 1 to 2 
days per week, precipitated on standing.  Icing relieved the 
flare-ups of the foot disease.  He reported functional 
limitations in standing (could only stand up to one hour) and 
walking (could only walk 1/4 of a mile).   He used custom orthotics 
which offered minimal relief of the symptoms.

Objectively, there was no objective evidence of painful motion or 
swelling in the left foot.  There was moderate tenderness in the 
arch of the feet.  Additionally, he demonstrated objective 
evidence of weakness in the left foot in that he had fair muscle 
power.  Otherwise, there was no evidence of abnormal weight 
bearing, hammertoes, hallus valgus or rigidus, vascular foot 
abnormality, pes cavus or malunion or nonunion of the tarsal or 
metatarsal bones.  He had normal weight bearing, forefoot 
alignment and midfoot alignment.  He did demonstrate a moderate 
amount of pronation.  In the left foot, the arch was present on 
non weight bearing but was not present on weight bearing in the 
left foot, there was pain on manipulation, and the weight-bearing 
line was medial to the great toe.  In the right foot, the arch 
was not present on non weight bearing but present on weight 
bearing.  Bilateral heel valgus was 0 degrees and not correctible 
by manipulation.  There was no muscle atrophy of the feet or 
other deformity.  Range of motion and joint function limitations 
due to pain, fatigue, weakness or lack of endurance during 
periods of flare-ups could not be determined.  

With regard to his gait, he demonstrated pain on supination 
bilaterally.  X-ray reports showed screw between talus and 
calcaneus on the left foot.  The diagnosed pes planus was 
confirmed.  The pes planus had no significant effect on 
occupational functioning and moderate to no effect on majority of 
his activities of daily living.  The pes planus did prevent the 
Veteran from engaging in sports and exercise.

In a December 2007 VA orthopedic report, the examiner noted the 
history of the Veteran's bilateral pes planus, including post 
service surgery to correct the pes planus.  The Veteran 
complained that he had no improvement of the pain associated with 
his pes planus subsequent to his surgical intervention.  The 
examiner noted a history of multiple steroid injections to the 
left foot plantar fascia.

Objectively, the Veteran displayed mild bilateral pes planus.  He 
was tender to palpation at the posterior lateral border of the 
left calcaneus with minimal pain to palpation at the insertion of 
the plantar fascia on the calcaneus.  X-ray report showed medial 
wedge spacer in lace with no marked osseous changes and no 
fracture.  The diagnosis was plantar fasciitis status post medial 
wedge surgery for flat foot deformity.  The Veteran was 
instructed on daily plantar fascial stretching exercises and 
scheduled for an appointment for a custom MOFO to be used at 
night.

In a February 2009 VA podiatry record, the Veteran returned to 
the clinic for follow-up after receiving refurbished custom 
orthotics approximately 1 month ago.  He did not have any 
complaints with his refurbished custom orthotics but requested a 
new pair because the refurbished orthotics were frequently moist.  
Objectively, he had decreased arch height in the feet 
bilaterally.  There were no gross osseous deformities.  The 
Veteran was casted for new orthotics and directed to return to 
the clinic in one month.

During a June 2009 VA examination, the Veteran's complaints 
remained wholly unchanged from the previous September 2007 VA 
examination report.  Objectively, there was no evidence of 
painful motion, swelling, instability or other abnormal weight 
bearing.  There was evidence of moderate tenderness in the left 
heel and weakness in the feet, bilaterally (manifested by fair 
muscle power).  Non weight bearing and weight bearing was normal 
bilaterally and there was no evidence of abnormal forefoot or 
midfoot alignment.

The Veteran displayed a moderate amount of pronation, 
bilaterally.  He had 5 degrees of heel valgus, bilaterally with 
the right heel valgus correctible by manipulation.  Arch was 
present in non-weight bearing and in weight bearing, bilaterally.  
The Veteran had pain on manipulation in the left foot.  He had 
supination gait and pain on heel and toe.  The weightbearing line 
was medial to the great toe, bilaterally.

X-ray reports showed screw in talo calcaneal joint of the left 
foot.  The diagnosis was plantar fasciitis and mild pes planus.  
The pes planus had significant effect on the Veteran's 
occupational functioning in that the Veteran had pain and 
decreased mobility resulting in increased absenteeism.  He was 
employed as a billing specialist and had lost 2 weeks from work 
in the past year because his feet hurt.  The pes planus also had 
moderate to severe effect on the Veteran's activities of daily 
living, specifically with regard to chores, shopping and driving.  
The pes planus prevented the Veteran from engaging in sports and 
exercise.  Otherwise the pes planus had no effect on activities 
of daily living.

Given its review of the evidence of record, the Board finds that 
the Veteran is entitled to an increased rating for his bilateral 
pes planus disability.  In this regard, the Board notes the 
Veteran's consistent reports of bilateral foot pain.  Multiple 
records indicated that the custom orthotics provided minimal or 
no improvement.  In the September 2007 and June 2009 VA 
examinations, there was objective evidence of moderate pronation, 
bilaterally and pain on manipulation in the left foot.  For these 
reasons, a 30 percent evaluation, but not higher, is warranted 
for the bilateral pes planus.  38 C.F.R. § 4.71a DC 5276.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency of 
the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the Veteran's bilateral pes planus 
disability alone has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  He may have 
been absent from work due to foot pain, but there is no evidence 
to suggest prolonged absence from work, or reprimands based on 
his ability to complete the duties of his employment.  The facts 
of this case do not present such an extraordinary disability 
picture such that the Board is required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Left Ankle

Laws and Regulations-Effective Dates

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 
3.400 (2010).  Unless specifically provided otherwise in this 
chapter, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity compensation, 
or pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
thereof. 38 U.S.C.A. § 5110(a).  In new service connection cases, 
the effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  However, if the claim is 
received within one year of separation from service, the 
effective date will be the day following the date of separation 
from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a).  38 C.F.R. § 
3.155 provides that any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.1(p) defines application as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.

Factual Background and Analysis

In December 1995 the Veteran submitted a claim for service 
connection for "foot problems.  In the October 1996 RO hearing, 
the Veteran testified that "I've always maintained that I've had 
problems with my ankles too.  At the same time that I made a 
request to have my feet checked out, I've always made a request 
to have my ankles checked out also."  (transcript, page 5)  The 
hearing officer acknowledged that Veteran complained of ankle 
problems when complaining about the foot problems but 
distinguished the claims, explaining that the Veteran did not 
specifically reference ankle problems in filing his claim.  The 
hearing officer advised the Veteran to file a separate claim for 
an ankle disorder and the date of hearing would be used as the 
date of claim.  The Veteran's representative reiterated that the 
claim for the ankle disability was inferred in the claim for 
"foot problems."  

In the present case, the Board finds that an effective date of 
October 8, 1996, for the grant of service connection for the left 
ankle disability is warranted.  To that end, during the RO 
hearing on October 8, 1996, VA became aware of the Veteran's 
intent to apply for service connection for an ankle disability 
and was required to act on this informal claim for benefits.  See 
38 C.F.R. § 3.155; see also Servello supra.  Accordingly, the 
Veteran's claim for service connection for left ankle disability 
has been pending since October 1996, regardless of the RO's 
failure to act on such claim until June 2008.  Prior to October 
1996, the specific benefit sought was not identified (i.e., it 
was not clear that the Veteran sought service connection for an 
ankle disability).  38 C.F.R. § 3.155.  Therefore October 8, 1996 
is the day that the RO was aware of the Veteran's intent to apply 
for service connection for the ankle disability and the claim has 
been pending since that time.  


ORDER

The issue of an increased rating for the lumbosacral strain is 
dismissed.

An increased rating of 30 percent, but not higher, for the 
service-connected bilateral pes planus is granted, subject to the 
regulations controlling the disbursement of VA monetary benefits.

An effective date of October 8, 1996, but no earlier, for the 
grant of service connection for the left ankle disability is 
granted.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


